*492The opinion oí the court was delivered by
Port, J.
The conviction in this case is affirmed for the reasons given in Atlantic City v. Feretti, decided at the present term.
The offence in this case was that the prosecutor did “charge more than the legal fare for conveying a passenger from one point to another in said city.”
The regulation is fixed by the same ordinance as that sustained as reasonable in the Feretti case. Atlantic City v. Fonsler, ante p. 125.
There was abundant evidence to sustain the conviction in, this case.
The conviction is affirmed, with costs.